Exhibit AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment is made as of June 25, 2008 (the “Effective Date”) between Mary Smith (“Executive”) and Greater Community Bank, a New Jersey corporation (“GCB”). RECITALS WHEREAS, Executive and GCB are parties to an Employment Agreement dated January 1, 2005, as amended on August 7, 2007, and as further amended on February 14, 2008 (the “Agreement”); and WHEREAS, pursuant to the Agreement, Executive currently serves as the President and Chief Executive Officer of Highland Capital Corporation, a New Jersey corporation (“HCC”), reporting to the President of GCB; and WHEREAS, the parties desire to amend the Agreement in order to comply with Internal Revenue Code Section 409A and the applicable federal regulations thereto; NOW THEREFORE, the parties intending to be legally bound, agree as follows: 1.
